Citation Nr: 1427150	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO in Phoenix.  A transcript of that proceeding is associated with the Veteran's claims file.

This matter was last before the Board in November 2011 when it was remanded for further evidentiary development.  Specifically, the matter was remanded to provide the Veteran with a new VA audiological examination and ascertain whether there were outstanding private treatment records relating to the Veteran's right and left ear hearing. As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2012, after the appeal was re-certified to the Board, the Veteran submitted pertinent evidence relating to his claim.  However, the Veteran waived his right to have that evidence considered initially by the agency of original jurisdiction (AOJ).  See May 2014 Waiver of AOJ Jurisdiction.  Thus, it is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss has been manifested by a numeric designation no greater than Level I.

2.  The Veteran does not have hearing impairment in the left ear as defined by VA.


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated September 2007, which fully addressed all notice elements. This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  The Veteran has been provided with VA audiological examinations in September 2007, May 2009, and December 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for deciding the issues on appeal, as each involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

A.  Service Connection for Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

A review of the evidence of record reveals that the Veteran does not possess left ear hearing loss for VA purposes. 

The Veteran underwent auditory testing at his October 2007 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
25
25

The October 2007 testing also revealed a speech recognition score of 100 for the left ear as a result of the Maryland CNC Test.  None of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition score was not less than 94 percent as a result of the Maryland CNC Test.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the October 2007 VA examination.  See 38 C.F.R. § 3.385 (2013).

The Veteran again underwent an auditory testing at his May 2009 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
15
20
25

The May 2009 testing also revealed a speech recognition score of 100 for the left ear as a result of the Maryland CNC Test.  None of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition score was not less than 94 percent as a result of the Maryland CNC Test.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the October 2007 VA examination.  See 38 C.F.R. § 3.385 (2013).

The Veteran also underwent auditory testing at his December 2011 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
25
25

The December 2011 testing also revealed a speech recognition score of 100 for the left ear as a result of the Maryland CNC Test.  None of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition score was not less than 94 percent as a result of the Maryland CNC Test.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the October 2007 VA examination.  See 38 C.F.R. § 3.385 (2013).

The Board also notes several private pure tone threshold tests undergone by the Veteran.  However, none of the results of those audiograms reveal left ear hearing loss for VA purposes.

Specifically, the Veteran underwent a private auditory test in July 2010, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
20
30

It is not clear that speech recognition testing performed at that testing was the Maryland CNC Test.  Nonetheless, even assuming arguendo that the Maryland CNC test was performed, the speech recognition testing score for the Veteran's left ear was 100, which would not support a finding that the Veteran has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Further, none of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the private July 2010 testing.  See id.

Moreover, the Veteran has undergone testing four times in conjunction with his job.  In December 2007, an testing was performed, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
30

There is no indication that any speech recognition testing was performed in conjunction with this audiogram.  Regardless, none of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the employer-based December 2007 testing.  See 38 C.F.R. § 3.385 (2013).

In January 2009, auditory testing was performed, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
25

There is no indication that any speech recognition testing was performed in conjunction with this audiogram.  Regardless, none of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the employer-based January 2009 testing.  See 38 C.F.R. § 3.385 (2013).

In January 2010, auditory testing was performed, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
25

There is no indication that any speech recognition testing was performed in conjunction with this testing.  Regardless, none of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the employer-based January 2010 testing.  See 38 C.F.R. § 3.385 (2013).

In November 2010, auditory testing was performed, which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
35

There is no indication that any speech recognition testing was performed in conjunction with this testing.  Regardless, none of the pure tone thresholds were 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  As such, for VA purposes, the Veteran did not possess left ear hearing loss at the employer-based November 2010 testing.  See 38 C.F.R. § 3.385 (2013).

The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty.  In this instance, however, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought. Here, there is no competent medical evidence reflective of left ear hearing impairment as defined under VA regulation 38 C.F.R. § 3.385  at any time during the current claim. 

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107.

B.  Initial Compensable Disability Rating for Right Ear Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran, however, is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the present case, the Board notes that the Veteran has been granted service connection for only one ear.  VA regulations require that the non-service-connected ear be rated at Roman Numeral Level I.  See 38 C.F.R. §§ 3.383, 4.85(f). 

The Veteran underwent an auditory testing at his October 2007 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
40
35
23

The October 2007 VA examination also revealed a speech recognition score of 100 for the right ear as a result of the Maryland CNC Test.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I as that ear is not service-connected for hearing loss.  See 38 C.F.R. §§ 3.383, 4.85(f).  Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Veteran again underwent auditory testing at his May 2009 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
45
40
27.5

The May 2009 VA examination also revealed a speech recognition score of 100 for the right ear as a result of the Maryland CNC Test.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I as that ear is not service-connected for hearing loss.  See 38 C.F.R. §§ 3.383, 4.85(f).  Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Veteran also underwent an auditory testing at his December 2011 VA examination, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
50
35
29

The December 2011 VA examination also revealed a speech recognition score of 100 for the right ear as a result of the Maryland CNC Test.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I as that ear is not service-connected for hearing loss.  See 38 C.F.R. §§ 3.383, 4.85(f).  Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Board also notes a private auditory test performed in July 2010, which showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
15
55
40
29
The July 2010 private testing results showed a speech discrimination score of 100.  It is unclear whether speech discrimination testing was the Maryland CNC Test, as is required for rating hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  Nonetheless, even assuming that the testing was the Maryland CNC Test, the results would still only warrant a noncompensable rating for right ear hearing loss.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I as that ear is not service-connected for hearing loss.  See 38 C.F.R. §§ 3.383, 4.85(f).  Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Board also notes several pure tone threshold tests conducted in conjunction with the Veteran's employment, dated December 2007 through November 2010.  The results of those tests, however, are not sufficient to determine an appropriate disability rating for the Veteran's service-connected right ear hearing loss.  The applicable regulation makes clear that testing "must include a controlled speech discrimination test (Maryland CNC) . . . ."  38 C.F.R. § 4.85(a).  Those results do not indicate that any controlled speech discrimination was conducted in conjunction with pure tone threshold testing.  As such, those results cannot serve as bases for awarding the Veteran a compensable rating for his service-connected right ear hearing loss.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his right ear hearing loss is of greater severity than reflected by the assigned disability rating.  However, notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for right ear hearing loss. 

As this is an initial rating case, consideration has been given to whether "staged ratings" since service connection was made effective are warranted.  Fenderson, 12 Vet. App. at 119.  Because the Veteran's symptoms remained relatively constant throughout the course of the period on appeal, staged ratings are not warranted.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the Board finds that the Veteran's right ear hearings loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right ear hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


